207 Ga. 501 (1951)
62 S.E.2d 836
MANGUM
v.
MILWOOD, et al.
17297.
Supreme Court of Georgia.
January 8, 1951.
Leon Boling, H. S. Brooks, and E. C. Brannon, for plaintiff.
Wood & Tallant, William Butt, and Herman J. Spence, for defendants.
DUCKWORTH, Chief Justice.
The privilege of using so much of the timber on a tract for "firewood for the miller and timber for mill purposes" confers only the right to use so much timber as is reasonably necessary for such purposes and at such times as the same may be required, and the deed containing these rights does not, thereby, convey title to the timber on the tract. Haughey v. Arnold, 159 Ga. 243 (125 S.E. 451). Since the petitioner merely shows a right or privilege to cut timber on the land, and does not show title or possession in himself he is not entitled to an injunction. Harrell v. Hannum, 56 Ga. 508; Lanier v. Hebard, 123 Ga. 626 (51 S.E. 632); Lambert v. Shelfer, 139 Ga. 734 (78 S.E. 113); Mayor & Council of Forsyth v. Hooks, 182 Ga. 78 (184 S.E. 724); Adams v. City of Macon, 204 Ga. 524 (50 S.E. 2d, 598). It follows that the court did not err in sustaining the demurrer to the petition and in dismissing the same.
Judgment affirmed. All the Justices concur.